DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection of claim 13 in the office action dated 10/26/21 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Young et al (“Young”) (US 20140158826 A1).
For claim 1, Steel discloses a passenger seat egress system (10), comprising: a passenger seat area (Fig. 3A area above door, where passengers may be seated) divided from an aisle or other Fig. 3A area below door) by a privacy feature (12, 26), wherein the privacy feature offers a primary egress (Para 0028, sliding into pocket 26) from the passenger seat area and a secondary egress (Fig. 3B, rotated position) wherein if the primary egress feature fails in a deployed or closed position, the secondary egress still allows a passenger to exit the passenger seat area (if the primary egress – sliding – were to fail in the closed position, the secondary egress – folding – would still allow passengers to exit) from the passenger seat area, wherein the primary egress comprises a sliding door (12) configured to slide into and out of a wall pocket (26) in order to open and close a passageway space (Fig. 3A, open position not shown; Para 0028), wherein the secondary egress comprises one or more breakaway hinges (Para 0035, “breakaway hinge 34”) on the sliding door that are activated via a release mechanism that allows the door to hinge and swing inward or outward (Para 0031, “By threading down adjustable spring retaining nut 38, one can increase the torque required to pull the doors out of coplanar alignment”; the retaining nut and the pin 42 “allow them to pivot with respect to one another” Para 0030), such that if sliding movement into and out of the wall pocket is blocked, the release mechanism can be activated to cause the door to be hingeable (applying a torque to overcome the force caused by the adjustable spring retaining nut 38 allows the door to hinge), 
but fails to disclose that the sliding door is provided with a spring loaded feature that is biased to force the sliding door back into alignment with a plane of the side wall once opening pressure is released from the sliding door in order to clear the aisle or other common area.
However, Young teaches an egress system (Figs. 4-5), wherein a hingeable door (14 and 20) is provided with a spring loaded feature that is biased to force the sliding door back into alignment with a plane of the side wall once opening pressure is released from the sliding door (Para 0028, “In a preferred embodiment, the hinge assemblies 18 are self-centering and include a spring or cam mechanism or the like such that when passengers pass through the partition 10, the doors 14 swing back to the deployed position”) in order to clear the aisle or other common area (Fig. 3, common area on either side of partition).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Steel by providing a spring loaded feature to force the door back into alignment with the side once opening pressure is released as disclosed by Young. One of ordinary skill in the art would have been motivated to make this modification so “that when passengers pass through the partition 10, the doors 14 swing back to the deployed position” (Young, Para 0029) reducing the need for someone to manually close the door.
For claim 4, Steel as modified discloses the system of claim 1, wherein the one or more hinges (34) comprise one or more vertical hinges that hinge the door away from the passageway space (Fig. 3B).
For claim 5, Steel as modified discloses the system of claim 1, wherein the sliding door comprises a plurality of vertical panels (14 and 16), and wherein the one or more hinges comprise vertical hinges (34) that allow the panels to accordion fold (Fig. 3B, panels in dotted lines).
For claim 13, Steel as modified discloses the system of claim 1, wherein the privacy feature comprises one or more hinged panels (14 and 16), and further comprising a releasable securement member (Figs. 4-5, coil spring 46) configured to secure the hinged panels as a rigid door (Para 0030, “This holds the two door sections in a coplanar position”, by tightening the retaining nut so that the door will not fold when used) and wherein removal of the releasable securement member allows the panels to hinge (removal of the spring would remove the tension that hold the doors together and would allow them to hinge).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel and Young, further in view of Wallace.
For claim 6, Steel as modified discloses the system of claim 1, wherein the sliding door comprises more than one horizontal panel (Para 0032, “Drop down panels 32”), but fails to disclose that the one or more hinges comprise one or more horizontal hinges that allow an upper panel to fold over a lower panel. The horizontal panels of Steel slide rather than fold (Para 0032).
However, Wallace teaches an egress system (Figs. 6-8) wherein a sliding door comprises more than one horizontal panel (32 and 64), and wherein the one or more hinges comprise one or more horizontal hinges that allow an upper panel (32) to fold over a lower panel (64, 32 folds from Fig. 7 to Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Steel as modified by having the horizontal panels fold rather than slide as disclosed by Wallace. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (sliding doors) for another (folding doors) to obtain a predictable result (opening/stowing a door). Additionally, one would have been motivated by tooling, weight, and regulation requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642